DETAILED ACTION
This action is responsive to the Request for Continuation filed on 24 October 2022. Claims 1-12 are pending in the case. Claims 1, 5, and 9 are independent claims.
This action is non-final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 4. 
Applicant's submission filed on 24 October 2022 has been entered.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4 October 2022 and 5 July 2022 were filed after the mailing date of the Final Office action on 22 April 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Applicant’s Response
In Applicant’s response dated 24 October 2022 (hereinafter Response), Applicant amended Claims 1, 5, and 9 to recite subject matter not previously claimed in this application; replaced all drawings without identification of what, if anything, has changed; and argued against the objections and/or rejections previously set forth in the Office Action dated 22 April 2022 (hereinafter Previous Action).
After careful review of the complete new drawing set, Examiner has identified the following changed drawings: 5A, 5B, 5D, 9, 12A, 12B, 12C, 15A, 15B, 18B, 18C, 18D, 21A, 30, 32, 36C, 36D, 36E, 38, 40A, 40B, 43A, 43B, 43C, 47A, 47B, 49A, 49B, 51A, 51B, 51D, 55, 57E, 57F, 57G, 57H, 57I, 61A, 61B, 61C, 63B, 65A, 65B.
No change was made to Figure 53.
Applicant’s amendment to claims 1, 5, and 9 to further clarify the metes and bounds of the invention are acknowledged. 
Response to Amendment/Arguments
In response to Applicant’s amendment to drawings by replacing Figures 5A, 5B, 5D, 9, 12A, 12B, 12C, 15A, 15B, 18B, 18C, 18D, 21A, 30, 32, 36C, 36D, 36E, 38, 40A, 40B, 43A, 43B, 43C, 47A, 47B, 49A, 49B, 51A, 51B, 51D, 55, 57E, 57F, 57G, 57H, 57I, 61A, 61B, 61C, 63B, 65A, and 65B; the first grounds of objection to the drawings because they are blurry and hard to read is respectfully withdrawn.
However, as Applicant made no change to Figure 53 and simply reiterates that the duplicated numbers “show different instances of the same element” (see Response page 10), Examiner respectfully disagrees and maintains the objection. Each version of reference numbers 5300, 5310, and 5315 refer to differently-shaped elements in Figure 53. A simple change to the lower set of references to, for example, 5300a, 5310a, 5315a and a modification to [0407] of the disclosure as originally filed will cure this deficiency:
(proposed) FIG. 53 provides an example of a wire diagram generated and displayed for a selected wire according to various embodiments. In this example, the user who is viewing the diagram has selection a portion of the wire 5300 between two terminal ends 5310, 5315 that is highlighted and as a result, information of the portion of the wire is displayed that provides information (5300a, 5310a, 5315a) of the portion of the wire 5300 and the two terminal ends 5310, 5315. Here, the parts (e.g., part numbers) and location identifiers (e.g. zones) are displayed as selectable (e.g., hyperlinks) to enable the user to select a part or a location identifier for a terminal end to generate previews providing information on the part or the location for the terminal end.


In response to Applicant's brief statement with respect to the previous obviousness grounds of rejection provided without any discussion of the cited references (see Response, page 11), Examiner notes that Applicant’s amendment raises new grounds of rejection of all claims under 35 USC 112(b) as indefinite. Further, new grounds of rejection in view of art are appropriate.
Applicant did not identify support for the limitations added to the independent claims. However, support for these limitations may be found in the disclosure as originally filed FIG 4 (process flow for signing in a user) which is described at [0148-0158] and the example sign-in window shown in FIG 5A [0159]. Note this process flow and example interface are not limiting on the interpretation of the claims.
Drawing Objections
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “5300”, “5310”, and “5315” appear to have been used to designate different elements within the same FIG 53. See specification as originally filed [0407]. 
A proposed correction cure this objection was provided in the Response section above.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 
The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the following new limitations (emphasis added):
providing a sign-in window for display via the IETM viewer executing on a user computing entity, wherein (a) the user provides (i) input of a selection of a dataset corresponding to the technical documentation for one of the one or more items, (ii) input of a selection of a unit displayed for the selectable unit field, and (iii) input of a selection of a specific object displayed for the selectable object field, (b) a sign-in mechanism authenticates and signs the user into the IETM based at least in part on a user credential, the dataset, the selection of the unit displayed, and the selection of the object displayed
The portions underlined above lack proper antecedent basis in the claim because (a) the preamble of the claim recites “a topic found in technical documentation for an item”, not one or more items; (b) the sign-in window is not recited as displaying any elements that the user may provide input to; (c) there is no recited “a selectable unit field”; (d) there is no recited “a selectable object filed”; (e) there is no recited mechanism to cause performance of “a sign-in mechanism”; and (f) there is no “a selection of the object displayed” recited in the claim.
Further, it is noted that certain elements of what is provided by the user (i.e. the selected dataset, the selected unit, the selected specific object) are not referred to or otherwise associated with the topic, item, hyperlinked textual information, or synchronized media which is the content that is viewed and scrolled in the balance of the limitations of the claim, thus it is not clear how these elements are related to the hyperlinked textual information for a topic found in technical documentation for an item recited in the preamble of the claim.
Regarding dependent claims 2-4, dependent claims necessarily inherit the deficiencies of parent claim 1. 
Regarding claim 5, the claim recites the following new limitations (emphasis added) and is rejected under similar rationale to claim 1:
provide a sign-in window for display via the IETM viewer executing on a user computing entity, wherein (a) the user provides (i) input of a selection of a dataset corresponding to the technical documentation for one of the one or more items, (ii) input of a selection of a unit displayed for the selectable unit field, and (iii) input of a selection of a specific object displayed for the selectable object field, (b) a sign-in mechanism authenticates and signs the user into the IETM based at least in part on a user credential, the dataset, the selection of the unit displayed, and the selection of the object displayed;
Regarding dependent claims 6-8, dependent claims necessarily inherit the deficiencies of parent claim 5.
Regarding claim 9, the claim recites the following new limitations (emphasis added) and is rejected under similar rationale to claim 1:
provide a sign-in window for display via the IETM viewer executing on a user computing entity, wherein (a) the user provides (i) input of a selection of a dataset corresponding to the technical documentation for one of the one or more items, (ii) input of a selection of a unit displayed for the selectable unit field, and (iii) input of a selection of a specific object displayed for the selectable object field, (b) a sign-in mechanism authenticates and signs the user into the IETM based at least in part on a user credential, the dataset, the selection of the unit displayed, and the selection of the object displayed;
Regarding dependent claims 10-12, dependent claims necessarily inherit the deficiencies of parent claim 9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over SANGIOVANNI et al. (Pub. No.: US 2012/0254745 A1, previously cited) in view of JUNOD et al. (Web-based Interactive Electronic Technical Manuel (IETM) Common User Interface Style Guide. Version 2.0 – July 2003; NSWCCD-20-TR-2003/05. 112 pages, previously cited) further in view of KOTA et al (Pub. No.: US 2010/0088746 A1, previously cited) further in view of CHAKRABORTY et al. (Pub. No.: US 2006/0167760 A1, provided on IDS).
Regarding claim 1, SANGIOVANNI teaches the method for dynamically displaying media content associated with textual information for a topic via anviewer (generally, the software (application, plug-in, website interface) generating a graphical user interface (GUI) [0016]), the method comprising (FIG 5 is the method [0030-0035], note that the GUI has independently-scrollable and coordinated columns, one has text, the other has graphical elements, implemented in HTML [0005]): 

providing a window for display (broad example illustrated in FIG 1; note example use in FIG 3; note alternative three-column format may be seen in FIG 4 [0028]; (501) ) via the viewer {executing on a user computing entity (device 150, [0016]) being used by a user ([0020] human user is presented articles)}, wherein the window comprises (a) a first view pane (column 110/410) displaying a first  textual information (e.g. text 103 [0018] or text displayed in FIG 4), (b) a second view pane (column 120/420) displaying first synchronized media content associated with the first textual information ([0026] one or more of graphical elements 302-310 are cued to sections within text portion 300…as the user scrolls in text, graphical elements are scrolled at a rate proportional to that of the text, thus as the bottom of text portion is reached, the last picture is reached); and (c) the window displays the first view pane and the second view pane on non-overlapping portions of the window (as can be seen in FIG 1 or FIG 4); 
receiving input of a user scrolling to second  textual information, wherein the user performs the scrolling to the second  textual information via the viewer ([0022] user can browse through columns by scrolling [0026] FIG. 3 shows GUI 100 with columns 110, 120 operating according to one exemplary embodiment of the invention. In this example, the text portion 300 is longer than the screen upon which GUI 100 is rendered; therefore, scrolling is necessary to view all of the text portion; (502)); and 
responsive to receiving the input of the user scrolling to second  textual information ([0026] as the user scrolls column 110… user will reach a section of text portion 300 which is cued to graphical elements): 
identifying an occurrence of an identifier for second synchronized media content associated with the second  textual information shown in the first view pane with respect to a top of the first view pane ([0026] one or more of graphical elements 302-310 are cued to sections within text portion 300…as the user scrolls in text, graphical elements are scrolled at a rate proportional to that of the text, thus as the bottom of text portion is reached, the last picture is reached); 
retrieving the second synchronized media content (the graphical content is shown, thus it was necessarily retrieved from memory; note that [0034] (504) makes clear the content for one or more selected articles has been retrieved and is in memory for later display); and 
providing the second synchronized media content for automatic display in the second view pane of the window (as illustrated in FIG 3).
As noted above, SANGIOVANNI teaches the broad two-column synchronized scrolling method for text and graphical content. SANGIOVANNI does not describe any limitations on the content (articles) being viewed, nor does SANGIOVANNI describe any limitations on the use of the device to read the content. Thus, SANGIOVANNI may not be relied upon to expressly disclose showing content for a topic found in technical documentation for an item via an interactive electronic technical manual system (IETM) configured to provide electronic and credentialed access to the technical documentation for the item; or providing a sign-in window for display via the IETM viewer executing on a user computing entity, wherein (a) the user provides (i) input of a selection of a dataset corresponding to the technical documentation for one of the one or more items, (ii) input of a selection of a unit displayed for the selectable unit field, and (iii) input of a selection of a specific object displayed for the selectable object field, (b) a sign-in mechanism authenticates and signs the user into the IETM based at least in part on a user credential, the dataset, the selection of the unit displayed, and the selection of the object displayed; nor does SANGIOVANNI describe the viewing interface as an IETM viewer. Further, SANGIOVANNI does not expressly disclose the nature of the association between the textual content and the media which is cued to be displayed (the “cued references”).
As the GUI is implemented using HTML, one mechanism to implement the “cued references” taught in SANGIOVANNI could be the use of universal resource locators (URLs), also known in the art as links or hyperlinks.
JUNOD is clearly directed to a web-based IETM which includes a body that may be (§ 3.3.4) linearly scrolled, such that a Highly Interactive IETM should use either the single or left/right or the upper/lower display configuration most of the time. The Inner Shell should not exceed four panes. See Appendix A for examples of IETM viewer interface 
(§ 3.3.4.3) When the IETM presents technical material in a screen-by-screen fashion (rather than as a scrolling screen), place as many steps as can fill the screen. Screen stacking (e.g., several open windows) should not be used to present multiple steps. Note: Steps appearing one at a time is very time consuming. A left step with right-hand illustration or an upper step with lower illustration is preferred. If more panes are needed for illustration, keep the number of panes to three or four. When this is not feasible (such as a scrolling screen), place the graphic in-line or place a camera icon in-line so that the illustration can be displayed in another window (out-line). See Appendix A for examples.
The text portions of the IETM are associated with other text portions and media items using hyperlinks (see § 3.3.4.4 Hot Spots/Links on page 3-15 which explains how links should be displayed, and how links may be used to view other text items, figures, folders, tables (in-line or out-line/separate window), as well as animations and videos.
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of SANGIOVANNI and JUNOD before them, to have used the hyperlinking mechanism of JUNOD in order to associate the various text portions and graphical elements of SANGIOVANNI in order to provide synchronized scrolling, the combination clearly motivated by the suggestion in SANGIOVANNI that the GUI is implemented using HTML (thus the normal or typical HTML elements such as urls, hrefs, links, etc. would be used to provide the various interface elements). The combination clearly teaches: 
SANGIOVANNI in view of JUNOD clearly teach technical documentation for an item via an interactive electronic technical manual system (IETM) configured to provide electronic  access to the technical documentation for the item, such that interaction is via an IETM viewer and the textual content includes hyperlinked references to synchronized media content.  Nonetheless, the combination is silent with respect to “credentialed” access.
KOTA teaches technical documentation for an item via an interactive electronic technical manual system (IETM) configured to provide electronic and credentialed access to the technical documentation for the item ([0011] computing system includes ebook device 110 coupled to server 130 for viewing content which includes confidential content such as price lists, customer lists, technical specifications, manuals; credential access shown in [0020] ebook 100 request content from server 130, the server 130 may authenticate the ebook 110 and/or user using any well-known authentication technique before displaying the content).  KOTA expressly states:
[0032] Embodiments of the present technology may advantageously be utilized to protect trade secrets and other confidential content. Users who require access to confidential content are able to access the required content using electronic navigation and search techniques. Embodiments also offer a mobile, lightweight, condensed and secure solution for accessing content.
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of SANGIOVANNI improved by JUNOD and KOTA before them, to have combined SANGIOVANNI (method of navigating ebook content) in view of JUNOD is (scrollable IETM content) and KOTA (secure access to electronic technical ebook content) and arrived at the claimed invention with expected and predictable results, motived by the teachings in KOTA [0032].
The combination of SANGIOVANNI as improved by JUNOD and KOTA teaches the credentialed access of an IETM as explained above which clearly suggests the need for a sign-on process, but does not appear to expressly disclose providing a sign-in window for display via the IETM viewer executing on a user computing entity, wherein (a) the user provides (i) input of a selection of a dataset corresponding to the technical documentation for one of the one or more items, (ii) input of a selection of a unit displayed for the selectable unit field, and (iii) input of a selection of a specific object displayed for the selectable object field, (b) a sign-in mechanism authenticates and signs the user into the IETM based at least in part on a user credential, the dataset, the selection of the unit displayed, and the selection of the object displayed, noting that because KOTA provides credentialed access to the electronic contents, the provision of some mechanism to allow a user to provide credentials is necessary.
CHAKRABOTY teaches a method for signing into an interactive electronic technical manual system (I ETM) configured to provide electronic and credentialed access to technical documentation for one or more items via an I ETM viewer ([0038] application framework for accessing comprehensive parts information, i.e. IETM system, supporting transaction, navigation and retrieving of the parts information, [0075-0084] credentialed log-in access) and may be relied upon to teach:
providing a sign-in window for display via the IETM viewer executing on a user computing entity being used by a user (Fig. 4: log-in process includes username/password and selection of customerID, UnitlD before logging in, [0080-0081]: entering credential information by the user in a first log-in prompt of the sign-in window, [0082-0084] completing log-in process requires selection of customerID, site ID and unit ID, [0086] before the user is considered logged into the system; the sign-in windows comprising a selectable dataset field, a selectable unit field, and a selectable object field (Fig. 14A, [0083] additional sign-in window allows user to choose customer name, site and unit corresponding to dataset field, selectable unit field and object field);
(a) the user provides (i) input of a selection of a dataset corresponding to the technical documentation for one of the one or more items, (ii) input of a selection of a unit displayed for the selectable unit field, and (iii) input of a selection of a specific object displayed for the selectable object field (Fig. 14A, [0083] additional sign-in window allows user to choose customer name, site and unit corresponding to dataset field, selectable unit field and object field),
(b) a sign-in mechanism authenticates and signs the user into the IETM based at least in part on a user credential, the dataset, the selection of the unit displayed, and the selection of the object displayed (Fig. 14A: OK/Cancel, [0081-0084] logging in using the input of the customerlD, unitlD, user type (i.e. based on all information provided by the user) [0086] responsive to the user logging into the system, presenting the UI screens for interaction).
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of SANGIOVANNI (as improved by JUNOD and KOTA) and CHAKRABOTY before them, to have combined SANGIOVANNI (as improved by JUNOD and KOTA) which teaches the use of a credentialed IETM without providing any explicit window for obtaining the credentials and causing a sign-in process and CHAKRABOTY which clearly teaches a sign-in process which provides user interface windows, receives user input, and signs the user into the viewer based on the provided input by using the sign-in process of CHAKRABOTY as the mechanism for providing credentialed access which is suggested by SANGIOVANNI (as improved by JUNOD and KOTA).
The combination may be made simply by adding the appropriate user interface elements and logic for performing the sign-in process (i.e. through simple programming well within the skill of an ordinary artisan in software art), such that the credentialed access is enabled for a particular user and a particular item of the IETM, where the content for the item may be scrolled as otherwise described, providing a predictable result.
Thus there is (a) a finding that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference; (b) a finding that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; (c) a finding that one of ordinary skill in the art would have recognized that the results of the combination were predictable. The claim would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Regarding dependent claim 2, incorporating the rejection of claim 1, while SANGIOVANNI is silent with respect to wherein the second synchronized media content comprises a second figure and the identifier is a reference to the second figure, this limitation lacks any patentable weight under the Printed Matter doctrine when considering the book content as the product being described (Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004)), particularly as the instant application provides no discussion of any mechanism to analyze the textual information to determine that it “mentions” the figure; the media displayed is functionally related to the identifier in the text and not any analysis of the textual content itself. 
Alternatively, JUNOD, combined at least for the reasons discussed above, may be relied upon to provide a sequence of figures (illustrations) associated with steps in a procedure, thus teaching the IETM includes content wherein the second synchronized media content comprises a second figure and the identifier is a reference to the second figure (see (§ 3.3.4.3) procedures with steps; and (§ 3.3.4.73) illustration standards, where (top of page 3-22) If multiple graphics support one step, they should appear simultaneously as the available display real-estate allows. Graphics should provide sufficient detail to uniquely identify all maintenance parts including fasteners and consumables associated with the step).
Regarding dependent claim 3, incorporating the rejection of claim 1, SANGIOVANNI in view of JONAD further in view of KOTA, further in view of CHAKRABOTY, combined at least for the reasons discussed above, further teaches the method further comprising: 
receiving input of the user further scrolling to third hyperlinked textual information, wherein the user performs the further scrolling to third hyperlinked textual information via the IETM viewer so that the particular media content is no longer viewable on the first view pane (relying on JONAD to teach the specific field of use for IETM with content that includes hyperlinks; relying on SANGIOVANNI [0026] as the user scrolls column 110); and responsive to receiving the input of the user further scrolling to the third hyperlinked textual information: 
identifying an occurrence of an identifier for third synchronized media content associated with the third hyperlinked textual information shown in the textual information shown in the first view pane with respect to the top of the first view pane (SANGIOVANNI [0026] as user continues to scroll, elements 302-310 are cued to sections so that as those sections are scrolled within view, the appropriate graphical elements are aligned as well; relying on JONAD to explain how the association (cue-ing) may be implemented using hyperlinks in an IETM); 
retrieving the third synchronized media content (retrieved when article was selected, stored locally so that the graphic may be displayed when user is scrolling as explained in claim 1); 
causing removal of displaying the second media content in the second view pane (SANGIOVANNI [0026] previously displayed graphical element is scrolled away); and 
providing the third synchronized media content for automatic displaying in the second view pane of the window (SANGIOVANNI [0026] as the bottom of text portion is reached, the last picture is reached as well; the images are cued with the content to scrolls synchronously, where JONAD makes clear hyperlinks may be used to associate text (such a procedure steps) with graphics and illustrations).
Regarding dependent claim 4, incorporating the rejection of claim 1, SANGIOVANNI further teaches wherein the window comprises a third view pane in which the window is configured to display the first view pane, the second view pane, and the third view pane on non-overlapping portions of the window (three-pane non-overlapping window example may be seen in FIG 4). In this example, the third pane is used for showing table of content information and not additional media within the text).
However, SANGIOVANNI may not be relied upon to expressly disclose the method further comprises: responsive to receiving the input of the user scrolling to fourth hyperlinked textual information: identifying an occurrence of an identifier for fourth synchronized media content associated with the fourth hyperlinked textual information shown in the first view pane with respect to a top of the first view pane, wherein the occurrence of the identifier for the fourth synchronized media content is after the occurrence for the third synchronized media content; retrieving the second particular media content; and providing the fourth hyperlinked media content for automatic displaying in the third view pane of the window because, as noted in the rejection of claim 3, SANGIOVANNI identifies the associated graphical content and displays it in the second column 120/420 as the user scrolls the text in the first column 110/410 (using synchronized scrolling). Incorporating additional teachings from JUNOD cures this deficiency.
It is noted that the instant application as originally filed provides only a recitation of the previous claim elements in [0009] and the broad description of [0369] It is noted that in particular embodiments multiple view panes may be used to display the media content so that multiple occurrences of media content mentioned in the textual information may be shown on a window at the same time, thus the instant application lacks any specific implementation details.  
Thus, it is sufficient to show that an IETM may use multiple view panes when providing media content (for example, associated with procedural steps). Once these multiple positions (e.g. target frames within the GUI) are available, SANGIOVANNI may be improved by using a particular target window pane (such as might be defined in a href (hyperlink reference) in an HTML document1) when displaying the cued graphic.

    PNG
    media_image1.png
    622
    771
    media_image1.png
    Greyscale
In addition to the teachings discussed above, JUNOD teaches a particular user interface layout for an IETM in Appendix A (see FIG A-9 on page A-10; excerpted below)

As can be clearly seen, JUNOD teaches two different target areas in the right-most column which may be used to display content related to the textual content in the center column, the textual content being selected from the table of contents in the left-most column. JUNOD explains on pages 3-13 and 3-14 (previously noted, repeated here for emphasis):
3.3.4 Body
Most linearly scrolling IETMs will use the following Inner Shell layout for most of the presentation with much of the material in-line. The Highly Interactive IETM should use either the single or left/right or the upper/lower display configuration most of the time. The Inner Shell should not exceed four panes. See Appendix A for examples.

3.3.4.3 Steps/Procedural

For check-off lists, use check boxes between the step number and the text.
1. 􀀵 This is a step.
When the IETM presents technical material in a screen-by-screen fashion (rather than as a scrolling screen), place as many steps as can fill the screen. Screen stacking (e.g., several open windows) should not be used to present multiple steps. Note: Steps appearing one at a time is very time consuming.
A left step with right-hand illustration or an upper step with lower illustration is preferred. If more panes are needed for illustration, keep the number of panes to three or four. When this is not feasible (such as a scrolling screen), place the graphic in-line or place a camera icon in-line so that the illustration can be displayed in another window (out-line). See Appendix A for examples.
Thus, in the event that the textual content (e.g. for series of steps) requires additional panes for illustrating the content (e.g. multiple steps needing multiple related graphics), the IETM layout for a web-based viewer taught by JUNOD may be used to present the multiple graphics in separate panes, rather than scrolling the media (graphical images) within a single pane.
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of SANGIOVANNI, JUNOD, KOTA, and CHAKRABORTY before them, to have further combined the teachings using the specific layout instructions of JUNOD (teaching a particular IETM content layout with three panes such that media content associated with multiple content elements may remain in view, where text in a first column is associated with graphics displayed in either a second or third region using “href target”) and arrived at the claimed invention with expected results and a reasonable expectation of success, the combination made by dividing the graphic content column of SANGIOVANNI into two distinct content regions as shown in JUNOD, such that one region may be used for scrolling associated media, while the other is used for non-scrolling associated media (e.g. that which remains relevant to the entire text portion) or as a cued link comes into view in the text portion, where the cued link is for display of a particular media in a particular frame, the synchronized scrolling of SANGIOVANNI provides the media content in the view pane (frame) designated in the href (hyperlink reference).The combination is motived by the explicit teaching in JUNOD that if more panes are needed for illustration (e.g. for steps in a process), they can be used, but should be kept to a minimum number as shown above.
Regarding claims 5-8, SANGIOVANNI in view of JUNOD, further in view of KOTA, further in view of CHAKRABOTY, combined at least for the reasons discussed above, similarly teaches the apparatus (SANGIOVANNI, device 150)  for dynamically displaying media content associated with textual information for a topic found in technical documentation for an item via an interactive electronic technical manual system (IETM) configured to provide electronic and credentialed access to the technical documentation for the item via an IETM viewer (see discussion claim 1), the apparatus comprising at least one processor and at least one memory including a computer program code (SANGIOVANNI device 150 is processor-based device [0016] illustrated in FIG 7 [0042]), the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to {perform the steps of the method of claims 1-4, rejected under similar rationale}.
Regarding claims 9-12, SANGIOVANNI in view of JUNOD, further in view of KOTA, further in view of CHAKRABOTY, combined at least for the reasons discussed above, similarly teaches the non-transitory computer storage medium comprising instructions (SANGIOVANNI device 150 having stored software [0016,0042]) for dynamically displaying media content associated with textual information for a topic found in technical documentation for an item via an interactive electronic technical manual system (IETM) configured to provide electronic and credentialed access to the technical documentation for the item via an IETM viewer (see discussion claim 1), the instructions being configured to cause one or more processors to at least perform operations configured to: {operations analogous to claims 1-4; thus rejected under similar rationale}.


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20030115210 A1 (LEONARD) FIG 6 has login window; FIG 7 has selection of technical library; FIG 8 has selecting of document in technical library; FIG 9 has selection of a version of the selected document; FIG 10 has display of the contents of the selected document and a navigable table of contents


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is (571)270-3771. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amy M Levy/Primary Examiner, Art Unit 2173                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See W3school. “HTML <a> target Attribute”. Retrieved from [https://www/w3schools.com/tags/att_a_target.asp] on [04/19/2022]. 3 pages, previously provided.